Per Curiam.

It is a good general rule, and no doubt, good law, that if no interest has been paid on a bond Tor twenty years, it shall be presumed to be satisfied 5 and in such case, the defendant may plead solvit ad diem, and rely on the presumption. But war, and the variety of distresses occasioned by a revolution, alter the situation of a country greadv •, and therefore, all these circumstances should have been permitted to have gone to a jury, to judge whether the presumption was so strong as to warrant them to find for the plaintiff, or not.
Bay, J.
assented, after argument, on account of the peculiar circumstances of the country, during and for some time after the war; though, on the trial, he conceived himself bound bj? the rules of law laid down in the books.